
	

115 S1708 IS: To amend the Food and Nutrition Act of 2008 to provide that certain students who are family caregivers are eligible to participate in the Supplemental Nutrition Assistance Program.
U.S. Senate
2017-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1708
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2017
			Mrs. Gillibrand introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Food and Nutrition Act of 2008 to provide that certain students who are family
			 caregivers are eligible to participate in the
			 Supplemental
			 Nutrition Assistance Program.
	
	
 1.SNAP eligibility for certain students responsible for care of disabled members of householdsSection 6(e)(5) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(e)(5)) is amended— (1)in subparagraph (A), by striking or;
 (2)in subparagraph (B), by adding or at the end; and (3)by adding at the end the following:
				
 (C)an informal provider of in-home and community care to— (i)a member of the household—
 (I)who is not less than 60 years old; and (II)for whom a physician, physician’s assistant, nurse, nurse practitioner, designated representative of the physician’s office, licensed or certified psychologist, social worker, or any other health professional determined appropriate by the State agency provides a statement that the member of the household—
 (aa)is unable to perform without substantial assistance from another individual two or more activities of daily living described in section 7702B(c)(2)(B) of the Internal Revenue Code of 1986; or
 (bb)(AA)requires substantial supervision to protect the member of the household from threats to health and safety due to a severe cognitive impairment; and
 (BB)is unable to perform without reminding or cuing assistance one or more activities of daily living described in section 7702B(c)(2)(B) of the Internal Revenue Code of 1986; or
 (ii)a disabled member of the household described in paragraph (2) or (3) of section 3(j);.  